Hei-iek, J.
(concurring). I concur in the judgment of reversal and in the reasoning as well. But I do not join in the disposition of the “final procedural point” relating to judicial review of “determinations by state administrative agencies or agents.” This is wholly unnecessary to the decision here, and therefore obiter dictum in the constitutional field of appellate jurisdiction and procedure that, in the interest of sound judicial administration, should await a cause in which the questions are directly involved and essential to the determination of the issues raised.
There are certain basic preconditions to the exercise of the appellate jurisdiction. The Appellate Division of the *186Superior Court is endowed with the appellate function and, as in the case of this court, “such original jurisdiction as may be necessary for the complete determination of any cause on review.” 1947 Constitution, Article YI, section Y, paragraph 3. Appeals may be taken to the Appellate Division “from the Law and Chancery Divisions of the Superior Court, the County Courts and in such other causes as may be provided by law.” Ibid., Article YI, section Y, paragraph 2. And subject to rules of this court, the Law Division and the Chancery Division of the Superior Court “shall each exercise the powers and functions of the other division when the ends of justice so require, and legal and equitable relief shall be granted in any cause so that the matters in controversy between the parties may be completely determined.” Ibid., Article YI, section III, paragraph 4.
The appeal is taken by the service and filing of a notice of appeal, as prescribed by R. R. 1:2-8, 4:88-8; and the appeal must be timely to invest the appellate tribunal with jurisdiction. State v. Janiec, 6 N. J. 608 (1951), cert. den. 341 U. S. 955, 71 S. Ct. 1007, 95 L. Ed. 1376 (1951). And see Reconstruction Finance Corporation v. Prudence Securities Advisory Group, 311 U. S. 579, 61 S. Ct. 331, 85 L. Ed. 364 (1941).
The common reciprocal jurisdiction thus given the Law and Chancery divisions of the Superior Court was primarily designed to secure a complete determination of. “all matters in controversy between the parties * * *.” But this does not have reference to appeals, the exclusive province of the Appellate Division of the court; and so it would seem that R. R. 1:27D is not concerned with appeals. The concluding clause of the rule, “* * * and the action or cause shall then be proceeded upon as if it had been originally commenced in the proper court,” makes clear its intended scope and purpose. Certainly, no one would contend that a 'judgment of the Law Division or the Chancery Division of the Superior Court is transferable to the Appellate Division for review without the intervention of the appellate process.
*187Simplicity in procedure has its appeal. But informality cannot be allowed to set at naught the basic requirements of procedural due process for the security of persons and of property or constitutional principle and policy to that end. The appellate process is not as casual and as simple as that.
There is no occasion now to review the considerations of policy underlying the conditions made a sine qua non to the exercise of the appellate function. I would suggest the prudence of reserving the question for fuller examination in a case in which the point in its various facets is directly raised and argued.
The extraordinary jurisdiction formerly exercised by the prerogative writs is now vested in the Superior Court, to be afforded “* * * as of right, except in criminal causes * * *”; and the relief sought by the railroads here is in the nature of mandamus to compel the Director to determine the issue of equality vel non by the employment of the assessment ratios contained in the 1956 Table of Equalized Valuations. See Delaware, Lackawanna and Western R. R. Co. v. Neeld, 23 N. J. 561 (1957).
B. B. 4:88-8 concerns only the “final decision or action” of a “state administrative agency”; and B. B. 4:88-14 provides that, save where required in the “interests of justice,” proceedings under Buie 4:88 “shall not be maintainable, so long as there is available judicial review to a county court or inferior tribunal or administrative review to an administrative agency or tribunal which has not been exhausted.”
Heher, J., concurring in result.
For reversal—Chief Justice Weintraub, and Justices Heher, Burling, Jacobs and Proctor—-5.
For affirmance—None.